WALKER, P. J.
The complaint as amended contained a second count, the demurrer to which was overruled. The act of the defendant which was complained of in that count was that plaintiff’s trunk was put off the car to which he transferred at Ensley on his trip from Pratt City to Birmingham. That count does not show that the trunk was transferred to that car with the knowledge or consent of the defendant or of its employes. Nor does it show that the plaintiff had in any way acquired the right to have his trunk carried to Birmingham on that car. That count avers that defendant for hire and reward carried.trunks of passengers on the car which plaintiff boarded at Pratt City for Birmingham, which car' went to or by Ensley, and that the conductor on that car received plaintiff’s trunk on that car to be carried to Birmingham, and was paid the amount charged for the service. For anything that is averred in that count, the trunk may havé been by the plaintiff at Ensley taken from the car which was to carry it to Birmingham, and placed by him on another car, upon which he was Avithout right to have it carried. If so, the act of defendant’s employes on this latter car in putting the'trunk off before Birmingham was reached, was not the breach of any duty shown by the averments of the second count of the complaint to have been incurred by the defendant to the plaintiff. That count failing to show that the act complained of constituted such breach of duty, the demurrer pointing out this vital defect should have been sustained.
Reversed and remanded.